Citation Nr: 0719221	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  06-35 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for hepatitis C with 
cirrhosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from October 1971 to December 
1975.  

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the above 
Department of Veterans' Affairs (VA), Regional Office (RO).  
In March 2007, the veteran and his wife testified before the 
undersigned Acting Veterans Law Judge at a videoconference 
hearing; a transcript of the hearing is associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).

The veteran asserts service connection for hepatitis C is 
warranted because he believes he contracted the virus in 
service.  The veteran specifically attributes his current 
diagnosis of hepatitis C to treatment he received in December 
1973 after being involved in a motor vehicle accident.  

Review of the record shows the veteran was hospitalized at a 
Naval Air Facility in Atsugi, Japan, from December 16, 1973 
to December 19, 1973, following a motor vehicle accident and 
was treated for multiple lacerations and contusions and blunt 
head trauma.  Before being transferred to the military 
hospital, the veteran was initially treated by Japanese 
medical personnel; however, the veteran was unconscious 
during this time and does not remember the type of treatment 
that was rendered, including if he was given a blood 
transfusion.  In this regard, the Board notes the veteran's 
service medical records include a record of hospitalization 
that summarizes his treatment in December 1973; however, the 
associated clinical treatment records are not included in the 
evidentiary record.  

The Board also notes the veteran's past medical history is 
negative for any risk factors for hepatitis C, including 
tattoos, body piercing, intravenous drugs, intranasal 
cocaine, high-risk sexual activities, or any known blood 
transfusions.  However, given the likelihood that the veteran 
lost a lot of blood following the December 1973 motor vehicle 
accident and the likelihood that he may have been given a 
blood transfusion, the Board finds that the inpatient 
clinical records may assist the veteran in establishing a 
nexus between his current diagnosis and service.  

The Board notes that the veteran's inpatient clinical records 
were requested from the National Personnel Records Center 
(NPRC).  However, a July 2005 response reflects that no 
search was possible because the index of retired records at 
the NPRC do not list the year 1973.  According to the VA 
Adjudication Procedure Manual, M21-1, Part III, Subpart iii, 
Chapter 2, inpatient clinical records for veterans who served 
in the Navy are retained for two years after the end of the 
calendar year during which the veteran received treatment and 
then sent to the NPRC.  Despite the foregoing procedure, it 
does not appear that the RO attempted to follow-up on its 
request to determine where the veteran's records could be 
located or made a formal finding on the unavailability of 
those records.  See M21-1, Part III, Chapter 2, section I.  
Therefore, an additional attempt to locate and obtain the 
inpatient clinical records must be conducted, and if they are 
not available, a formal finding of unavailability must be 
prepared.  

Accordingly, the case is REMANDED for the following action:

1.	Conduct a follow-up search for the 
inpatient clinical records of treatment 
rendered at the Naval Air Facility in 
Atsugi, Japan, from December 16, 1973 
to December 19, 1973.  Any unsuccessful 
attempts to obtain these records must 
be documented in the claims folder in 
the form of a formal finding on the 
unavailability of such records, in 
accordance with M21-1, Part III, 
Chapter 2, section I.  

2.	If, and only if, the inpatient clinical 
records are obtained, the VA physician 
who examined the veteran in August 2006 
should be requested to review the 
records and render an opinion as to 
whether the records change his 
conclusion about the likelihood that 
the veteran's current diagnosis of 
hepatitis C is related to his military 
service.  If the physician who 
conducted the August 2006 VA 
examination is not available, another 
medical professional knowledgeable in 
liver disorders may be requested to 
conduct the review.  The claims file 
must be made available to the examiner 
for review, and the report should 
reflect that such review is 
accomplished.  

a.	The examiner is requested to offer 
an opinion as to whether it is 
more likely than not (i.e., to a 
degree of probability greater than 
50 percent), at least as likely as 
not (i.e., a probability of 50 
percent), or unlikely (i.e., a 
probability of less than 50 
percent) that the veteran's 
current diagnosis of hepatitis C 
is related to his active service.  

b.	Note:  The term "at least as 
likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.

c.	If it cannot be determined whether 
the veteran's current diagnosis of 
hepatitis C is related to his 
active service, on a medical or 
scientific basis and without 
invoking processes relating to 
guesses or judgment based upon 
mere conjecture, the examiner 
should clearly and specifically so 
specify in the report, and explain 
why this is so.

3.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



